index numbers control number tam-101434-98 lal ven tt internal_revenue_service national_office technical_advice_memorandum taxpayer's name taxpayer's address taxpayer's ein tax_year involved date of conference legend taxpayer state a year year year dollar_figurea dollar_figureb dollar_figurec issues the amounts received from the contract customers that taxpayer whether taxpayer's adjusted_basis for its funeral home business for purposes of computing its gain on the sale of the business includes the net of the following amounts related to certain pre-need funeral contracts included in the sale treated as continuing to belong to the customers and at the time of the sale as held for the customers in one or more trust accounts plus the amount of taxpayer's accounts receivables related to the contracts less taxpayer's estimated cost to provide the merchandise and services specified in the contracts whether taxpayer's amount_realized from the sale includes an amount equal to taxpayer's estimated cost to provide the merchandise and services specified in the contracts because the purchaser of the contracts assumed taxpayer's obligation to provide the merchandise and services conclusions taxpayer's adjusted_basis for its funeral home business does not include the net of the three amounts described above taxpayer's amount_realized from the sale of its funeral home business does not include taxpayer's estimated cost to provide the merchandise and services specifted in the contracts facts taxpayer an s_corporation operated a funeral home in state a from year until year when it sold the assets of the business to another corporation purchaser in computing its gain from this sale the year sale on the form_4797 sales of business property attached to its form1120s u s income_tax return for an s_corporation for the tax_year ending december year taxpayer reported that its amount_realized from the sale was dollar_figurea that its adjusted_basis for the business was dollar_figureb and that its gain before selling_expenses was dollar_figurec after examining taxpayer's year form the field requested technical_advice as to whether taxpayer reported too little gain with respect to the year sale because it failed to properly take into account that part of the year sale consisting of the transfer of the pre-need funeral contracts that taxpayer had entered into during year through year the pre-need contracts a typical pre-need contract required its customer to pay a specified amount to taxpayer in one or more installments in exchange taxpayer became obligated to provide after the customer's death the funeral merchandise eg caskets urns vaults markers and clothing and services specified in the contract during the conference of right taxpayer's representatives indicated that the customer could cancel the contract and receive a full refund of the amounts previously paid prior to the death of a pre-need contract customer taxpayer generally treated the payments received from the customer as belonging to the customer and as held in trust by taxpayer for the customer ’ taxpayer deposited these payments in one of three accounts each a_trust account at the time of the year sale each trust account held only funds received from pre-need contract customers that taxpayer treated in this manner generally only after a pre-need contract customer died and taxpayer furnished the funeral merchandise and services specified in that contract did taxpayer claim ownership of the funds previously received from the customer at that time taxpayer would withdraw from the trust accounts the deceased customer's payments less any amount of such payments that had previously been withdrawn at the time of the year sale taxpayer had accounts_receivable for the portions of the contract prices of the pre-need contracts that it had not yet received from its customers the pre-need receivables’ prior to the year sale taxpayer did not recognize any income from year through year with respect to the amounts held in the trust accounts at the time of the year sale or with respect to the pre-need receivables existing at the time of the sale further prior to the year sale the taxpayer had incurred no costs related to the pre-need contracts other than certain costs that it deducted for tax purposes in the years incurred as part of the year sale taxpayer transferred the pre-need contracts to purchaser and purchaser succeeded to taxpayer's rights and obligations under the contracts in conjunction therewith taxpayer transferred to purchaser the trust accounts and the pre-need receivables and purchaser assumed taxpayer's obligations to provide the merchandise and services specified in the pre-need contracts in computing its gain from the year sale on the form_4797 attached to its year form_1120s taxpayer included in its adjusted_basis for its business an amount equal to the net of the aggregate amount in the trust accounts plus the amount of the pre-need receivables less its estimated cost to provide the merchandise and services specified in the pre-need contracts because this net amount was positive taxpayer's inclusion of these amounts in its computation of its adjusted_basis increased the adjusted_basis it claimed on its year form_4797 and reduced the gain from the year sale it reported on its year form_1120s taxpayer represents that state a law did not require that payments received from a customer on a pre-need contract be held in trust for the customer law and analysis taxpayer's treatment and reporting related to the pre-need contracts is illustrated by the following example involving a single hypothetical pre-need contract on march year taxpayer entered into a pre-need contract with customer a pursuant to the contract taxpayer agreed to furnish after customer a's death specified merchandise and services which taxpayer estimated would cost dollar_figure and customer a agreed to pay a total of dollar_figure for the merchandise and services prior to the year sale customer a paid dollar_figure to taxpayer which taxpayer deposited in a_trust account and treated as held in trust for customer a accordingly the pre-need receivables with respect to customer a at the time of the year sale were dollar_figure customer a was alive as of the time of the year sale prior to the year sale taxpayer did not recognize any income with respect to its pre-need contract with customer a as part of the year sale taxpayer transferred its pre-need contract with customer a to purchaser in conjunction therewith taxpayer transferred to purchaser the trust account containing the dollar_figure that it had received from customer a the dollar_figure of pre-need receivables reflecting the portion of the contract_price still to be received from customer a and the obligation to provide after customer a's death funeral merchandise and services that taxpayer estimated would cost dollar_figure taxpayer included in its adjusted_basis for its business for purposes of determining its gain from the year sale dollar_figure with respect to its contract with customer a this amount equaled the dollar_figure received from customer a that was held in the trust account plus the dollar_figure of pre-need receivables related to the contract less the dollar_figure estimated cost of performance sec_1001 of the internal_revenue_code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 of the income_tax regulations provides that except as provided in paragraph a and a of that section the amount_realized from the sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 provides that in the case of a liability incurred by reason of the acquisition of property that section does not apply to the extent that such liability was not taken into account in determining the transferor's basis for such property sec_1011 provides with exceptions not relevant in this case that the adjusted_basis for determining gain shall generally be the basis determined under sec_1012 adjusted as provided in sec_1016 sec_1012 provides with exceptions not relevant in this case that the basis_of_property shall be the cost of such property the adjustments to basis set forth in sec_1016 are not relevant in this case in determining that its adjusted_basis for its funeral home business was dollar_figureb as it reported on the form_4797 attached to its year form_1120s taxpayer erroneously claimed an adjusted_basis for the pre-need contracts equal to the net of the amount in the trust accounts plus the amount of the pre-need receivables less its estimated cost to provide the merchandise and services specified in the contracts with respect to the first two items taxpayer did not recognize as income for tax purposes the pre-need receivables and the amount in the trust accounts with respect to the third item taxpayer incurred no costs in connection with its obligations to provide the merchandise and services specified in the contracts thus taxpayer had no basis in the pre-need contracts related to these items further taxpayer incurred no other costs in connection with the pre-need contracts other than costs it deducted for tax purposes in the years incurred thus taxpayer overstated its adjusted_basis for its business as determined under sec_1012 when it included the net of these amounts therein as a result taxpayer underreported the amount of its gain from the year sale by the net amount our conclusion that taxpayer overstated its adjusted_basis for its business when it included therein as its adjusted_basis for the pre-need contracts the net of the three amounts described above is consistent with the economic_substance of the transaction the pre-need contracts had value as of the time of the year sale that this is so may be illustrated with the facts of the hypothetical contract described above performance of that contract by taxpayer would have entitled it to receive dollar_figure the dollar_figure that the taxpayer held in the trust accounts for customer a and treated as belonging to customer a plus the additional dollar_figure still owed by customer a at the time of the year sale at a cost assuming the taxpayer's estimate of its cost of performance proved accurate of dollar_figure yielding a positive cash inflow of dollar_figure e o simply put the contract had value to taxpayer because assuming that the customer did not cancel it and request a refund the contract entitled taxpayer to a net cash inflow of dollar_figure the contract may have been even more valuable to others who believed they could perform the contract at a lesser cost in computing an amount_realized from the year sale of dollar_figurea as it reported on the form_4797 attached to its year form taxpayer did not include any amount therein related to it being relieved from the obligations to provide merchandise and services in accordance with the pre-need contracts as a result of purchaser's assumption of such obligations taxpayer's determination to not include in its amount_realized any amount with respect to relief from these obligations was proper under sec_1_1001-2 because those obligations were not taken into account in determining its basis for the pre-need contracts taxpayer contends alternatively that if it had reported too large an adjusted_basis as a result of including in its adjusted_basis the net of the three amounts described above as we have concluded it did then it also reported too large an amount_realized from the year sale taxpayer contends that this is so because it failed to reduce the dollar_figurea amount_realized it reported by the amounts held in the trust accounts that were transferred to purchaser taxpayer contends that this should have been done because when the trust accounts were transferred to purchaser they offset a portion of the dollar_figurea that taxpayer received from purchaser taxpayer's contention that the funds in the trust accounts belonged to it and thus offset a portion of the cash it received from purchaser is inconsistent with the manner in which taxpayer treated those funds for all other tax purposes -ie as continuing to belong to its customers because taxpayer treated these funds as belonging to its customers it would be inconsistent to treat them as belonging to it for purposes of determining its gain from the year sale therefore the funds in the trust accounts were not available to offset any portion of the consideration taxpayer received from purchaser and taxpayer did not overreport the amount_realized from the sale of its funeral home business we express no opinion on the tax treatment of the year sale under the provisions of any other section of the code or regulations that may apply specifically we express no opinion on the propriety of taxpayer's method of allocating the consideration received for its assets in the year sale further we express no opinion on the propriety of taxpayer's method_of_accounting for the initial sale of the pre-need contracts to customers under sec_451 or any other section of the code or regulations that may apply a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
